Citation Nr: 0637995	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-17 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
PTSD, to include entitlement to the restoration of a 
previously assigned 10 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that rating decision 
the veteran's disability rating for PTSD was reduced from 10 
percent to zero percent (noncompensable) based on an October 
2001 VA examination report that indicated the veteran's PTSD 
was asymptomatic.  In February 2004 the case was remanded by 
the Board for the development of additional evidence and to 
provide the veteran with a VA examination.  


FINDINGS OF FACT

1.  The veteran failed without good cause to report for VA 
examinations scheduled for the purpose of evaluating the 
severity of his PTSD in making a determination of his 
increased rating claim.

2.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.


CONCLUSION OF LAW

The claim of entitlement to an increased evaluation to 
include restoration of a previously assigned compensable 
rating for PTSD is denied by operation of law.  38 C.F.R. § 
3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations. 
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2001 
correspondence fulfill the provisions of 38 U.S.C.A. 
§ 5103(a).   In August 2006, the RO provided notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  The claim was readjudicated in the 
an August 2006 supplemental statement of the case.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim. 

Background

The veteran was granted service connection for PTSD in a July 
1998 rating decision and assigned a 10 percent evaluation.

In February 2001, the veteran requested an increase in his 
disability evaluation, citing a recent job loss and increased 
stress and harassment.

In October 2001, the veteran underwent a VA examination and 
the examiner opined he found no evidence of on-going symptoms 
associated PTSD.  The examiner diagnosed the veteran with a 
panic disorder, agoraphobia and a generalized anxiety 
disorder; but in the examiner's opinion, none were related to 
military experiences.  The examiner found no evidence of on 
going symptoms due to PTSD.

In a January 2002 rating decision, the RO notified the 
veteran of a proposal to reduce his disability rating from 10 
percent to 0 percent disabling.

In a May 2002 rating decision, the RO reduced the rating to a 
noncompensable rating.

In February 2004 the case was remanded by the Board.  The RO 
was instructed to schedule a new examination for the veteran 
to determine his current symptomatology.  The veteran was 
also to be instructed that failure to report for a scheduled 
VA examination without good cause shown may have adverse 
effects on his claim.

In an April 2004 statement in support of his claim, the 
veteran stated that he understood further examinations would 
be ordered, but he  requested the examination be conducted by 
an examiner other than Dr. Eberle at VA Medical Center Erie.

In August 2004, the Appeals Management Center (AMC) contacted 
the veteran for the purposes of scheduling a VA examination.  
The letter notified the veteran that failure to report for an 
examination may result in the denial of his claims.  The AMC 
was subsequently notified by the VA facility that the veteran 
failed to report for the examination.

In November 2004, the AMC contacted the veteran regarding 
rescheduling the examination.  The AMC was notified by the VA 
facility that the veteran failed to report for the 
examination.

In November 2005, the AMC again contacted the veteran 
regarding rescheduling the examination.  Moreover, the 
veteran was again notified that failure to report for an 
examination may result in the denial of his claims.  The AMC 
was notified by the VA facility that the veteran failed to 
report for the examination.

In January 2006, the AMC once more contacted the veteran 
regarding rescheduling the examination.  The AMC was notified 
by the VA facility that the veteran failed to report for the 
examination.

In March 2006, the AMC contacted the veteran requesting a 
response before rescheduling yet another examination.  The 
AMC informed the veteran that if he did not respond within 60 
days, it would be assumed that the veteran was not willing 
and/or able to report for a re-scheduled examination.  No 
response was received.

Criteria

Whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability reexamination will be requested. Individuals for 
whom reexaminations have been authorized and scheduled are 
required to report for such reexaminations. 38 C.F.R. 
§§ 3.326, 3.327(a) (2006).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b) (2006).

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a) (2006 ).



Analysis

VA offered the veteran opportunities to have a VA examination 
to obtain a medical opinion regarding his current level of 
disability from PTSD.  The veteran, however, failed to appear 
for any of the VA examinations.   His failure to cooperate in 
attending the examination unfortunately has left the record 
devoid of any competent opinion addressing his level of 
current disability.  38 C.F.R. § 3.655(b).

Given that the veteran failed to report for any of the 
scheduled examinations, and given that he has not provided 
good cause for his failure in this regard, his claim must be 
denied.  In this respect, under 38 C.F.R. § 3.655(b), when a 
claimant fails to report for an examination that was 
scheduled in conjunction with a claim for an increased 
rating, the claim must be denied. 

The Board advises the veteran that the "duty to assist is not 
always a one-way street.  If he wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190. 192 
(1991).  While VA has a duty to assist the veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
appear for VA examinations. If he does not do so, there is no 
burden on the VA to "turn up heaven and earth" to find him. 
Hyson v. Brown, 5 Vet. App. 262 (1993).

The claim is denied.




ORDER

Entitlement to an increased rating, to include entitlement to 
the restoration of a compensable rating, for PTSD is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


